Citation Nr: 1621292	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-15 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability. 

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that appears to have reopened the claim for service connection and denied it on the merits.

Although the RO may have reopened the previously denied claim for service connection for residuals of a back injury disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 1946 rating decision denied service connection for residuals of a back injury.  The Veteran did not appeal that decision, and the November 1946 decision is final.
 
2.  The evidence received subsequent to the November 1946 final denial of the claims for service connection for residuals of a back injury disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The November 1946 rating decision that denied service connection for residuals of a back injury disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 
 
2.  As new and material evidence has been received since the November 1946 rating decision, the criteria to reopen the claim for service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1946 rating decision denied service connection for back injury on the basis that a back injury was not found on the Veteran's last examination, the discharge examination. 

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (20153); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final November 1946 rating decision, includes VA and private medical records, including a 2002 private medical record showing that the Veteran has a diagnosed degenerative disc disease of the lower lumbar spine.  That evidence is new, and relates to an unproven element of the previously denied November 1946 decision, showing the presence of a current back disability.  

Accordingly, the Board finds that the low threshold for reopening the claim for service connection for a back disability has been met.  Shade v. Shinseki, 24 Vet. App. 110  (2010).  The new evidence is material and the Veteran's claim for service connection for a back disability is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened.  To that extent only, the appeal is granted.


REMAND

The evidence shows that the Veteran had a back injury in service and has a current back disability.  However, the evidence does not show any opinion as to whether any current back disability is related to service.  Therefore, examination is needed to determine whether it is at least as likely as not that any current back disability is related to service.

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA medical records and private medical records.

2.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any residuals of back injury disabilities.  The examiner must review the claims file and the report should indicate that review, including review of service records showing that the Veteran sustained a back injury in a motor vehicle accident while in service in February 1944 in England, and that the injured back troubled him when lifting heavy objects at the time of the January 1946 service separation examination; a July 1943 service medical record stating that the Veteran had pain about the third lumbar vertebra; the 2002 private medical evidence showing that the Veteran had a diagnosed degenerative disc disease of the lower lumbar spine; the evidence showing ongoing back pain reports by the Veteran in VA medical records from July 2007 to July 2012; a December 1970 letter from the Veteran giving a history of his back condition since the time of separation from service.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its onset in or was caused by the Veteran's period of active service, to include a February 1944 motor vehicle accident, or to any other incident during service. 

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


